                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 AFLAWED GOODSOUL, DOCTRINAIRE,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 AMERICAN PSYCHIATRIC ASSOCIATION                                      19-cv-924-jdp
 and AMERICAN PSYCHOLOGICAL ASSOCIATION,

                              Defendant.


       This is the third case that the party going by the name “AFlawed GoodSoul,

DoctrinAire” has filed in this court in recent months. See GoodSoul v. ICANN,

No. 19-cv-828-jdp (W.D. Wis. filed Oct. 7, 2019); GoodSoul v. State of Wisconsin,

No. 19-cv-844-jdp (W.D. Wis. filed Oct. 8, 2019). Like the other two cases, this one is largely

incoherent. A complaint must include factual allegations that state a plausible claim for relief.

See BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015). Because plaintiff doesn’t

identify any conduct by the defendants that violated his rights, I will dismiss the case with

prejudice.
                                           ORDER

       IT IS ORDERED that this case is DISMISSED with prejudice for plaintiff’s failure to

state a claim upon which relief may be granted. The clerk of court is directed to enter judgment

and close the case.

       Entered January 7, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
